Citation Nr: 0119039	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant served on active duty from April 1988 to 
December 1990, and from January 31 to February 8, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
1998 and April 2000.


FINDINGS OF FACT

1.  The appellant's service medical records are presumed lost 
and unavailable; the claims folder was misplaced following 
the Board's July 1998 remand, and the file has been re-built 
to the extent possible.

2.  The evidence shows that the appellant attempted suicide 
while on active duty in 1989; although she did not identify 
the precipitant cause, she reported that she was crying, 
nervous and anxious.  She reported that she was seen on three 
occasions during service coincident with her suicide attempt.  
Also, following the birth of her child in November 1990, she 
reported that she was depressed, anxious and nervous.

3.  The appellant reported that she was saw a psychologist 
based in Ohio in 1992 and was given pills, and that she was 
seen in 1993 for complaints of post-partem depression, but 
development efforts to obtain corresponding medical records 
produced negative results.

4.  The evidence shows that the appellant was first treated 
and diagnosed with an acquired psychiatric disorder (major 
depressive disorder) a number of years after service, 
specifically, in 1997.  VA treatment records dated from 1998 
to 2001 reflect follow-up outpatient care and therapy for 
this disorder.
5.  The greater weight of the evidence does not establish 
that a chronic disability manifested by an acquired 
psychiatric disorder was incurred in service, or in the case 
of psychosis, manifested to a compensable degree within one 
year after service, or continuity of pertinent symptomatology 
or treatment after service to establish the existence of an 
acquired psychiatric disorder related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in military 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103A, 5107, as amended by the Veterans Claims Assistance 
Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the record reflects that the appellant has been 
provided a VA compensation examination in 1997 addressing the 
nature/etiology of her psychiatric disorder and development 
efforts undertaken both on the direct initiative of the RO as 
well as in compliance with the Board's remands in July 1998 
and April 2000 have been completed to the extent possible to 
obtain service department and VA medical records and/or 
provide the appellant the opportunity to do either submit or 
authorize VA to obtain private medical records.  In addition, 
as noted above, efforts to obtain private medical records 
from a mental health clinic in Ohio dated in 1992 produced 
negative results.  Moreover, following the misplacement of 
the claims file after the Board's July 1998 remand, the 
appellant was provided an opportunity in May 2000 to assist 
in reconstructing any lost medical records as well as 
providing more up-to-date records, but she did not respond to 
the RO's development inquiry.  The RO was able to obtain a 
copy of a June 1997 VA examination and VA outpatient reports 
dated in 1996-01.  The Board also notes that the RO sent the 
appellant letters in September 1999 and November 1999 
regarding the development of this claim.

Hence, based on the appellant's responses to the development 
actions taken by the RO and the Board with regard to this 
claim, it appears that there are no additional records apart 
from those that were originally in the file before it was 
misplaced that are potentially relevant to the claim on 
appeal, to include any Social Security records or additional 
VA/private medical records.  Further efforts to obtain 
service records also appears futile in light of the 
development actions taken by the RO following the April 2000 
remand; the RO was advised by the service department's 
military records custodian authority in October 2000 that all 
of her service medical records were previously forwarded to 
the RO in June 1997, in connection with the development of 
her claim on appeal.  Notwithstanding, the Board will accept 
as fact certain events that the appellant reported happened 
in service, as detailed below, and hence, further remanding 
action is not deemed necessary to entertain additional search 
inquiries, to include efforts to search for questionably 
relevant records such as unspecified "dependent file" 
records mentioned by the representative.  The appellant has 
not indicated herself that such records either exist, or, 
assuming they do, that they are relevant in any manner to her 
claim, notwithstanding multiple opportunities to do so.

Accordingly, further delay to obtain additional evidence is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, the Board 
finds that VA has satisfied its duties to inform and assist 
the appellant in this case, and therefore, further 
development and further expending of VA's resources in this 
particular case is not warranted.
Further, the RO has adjudicated this claim on the merits 
under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of her appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In a merits-based review of a claims, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Board must determine whether the preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Moreover, the Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, 
may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if symptomatology attributable to an acquired 
psychiatric disorder appeared during service (or aggravated 
therein if preexisting such service - not factually relevant 
in this case) or, in the case of psychosis, was manifested to 
a compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2000).  This may be accomplished by 
affirmatively showing chronic inception during service or 
through application of either the continuity-of-
symptomatology-after-service standard under 38 C.F.R. 
§ 3.303(b) or through the statutory presumption criteria (a 
psychosis manifested to a compensable degree within a year 
after service) under 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent and lay evidence.  38 C.F.R. § 3.303(a).  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

As noted above, the appellant's claims file was misplaced 
after the Board remanded the case in July 1998.  The claims 
file has since been re-built, to the extent possible, by the 
RO.  Unfortunately, however, many of the original records in 
the file, to include her service medical records, could not 
be reconstructed and therefore, are presumed lost and 
unavailable.  In light of these circumstances, the Board has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for an acquired 
psychiatric disorder.  The medical evidence does not 
establish a relationship between the appellant's current 
major depressive disorder and military service.  Even 
assuming that she was treated in service for complaints of 
anxiety/nervousness and depression coincident with a suicide 
attempt in 1989, and for related complaints in 1990 following 
the birth of her child, the evidence fails to show a 
diagnosis of a chronic mental disorder until 1997, some six 
years after service separation.  Moreover, the record shows 
that her initial complaints in 1997 were related by her as 
due to the stress of her work and personal relationships, and 
no contemporaneous mention was made of a correlation between 
these problems and her military service.  Further, except for 
her subsequent contentions, no treating physician has 
clinically associated her current major depressive disorder 
with any incident or event of her military service.  As 
indicated above, the appellant reported that she saw a 
psychologist based in Ohio in 1992 and was given pills, and 
that 
she was seen in 1993 for complaints of post-partem 
depression, but development efforts to obtain corresponding 
medical records produced negative results.  The available 
evidence as well as the historical accounts of the records 
that were in the file prior to its misplacement in 1998 shows 
that the appellant was not diagnosed as having a chronic 
mental disorder during service (when the RO had before it 
copies of her service medical records) and that she was first 
treated and diagnosed with an acquired psychiatric disorder 
(major depressive disorder) a number of years after service, 
specifically, in 1997.  VA treatment records dated from 1998 
to 2001 reflect follow-up outpatient care and therapy for 
this disorder.  None of these records reflect an association 
between her complaints and any incident or event of her 
military service as well.

In view of the above, and given the fact that there is a 
greater than one year gap in time between the appellant's 
military service and any medical treatment and/or diagnoses 
for a psychiatric disorder, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection for an acquired 
psychiatric disorder.  With regard to the currently diagnosed 
disorder of major depression, neither continuity of 
symptomatology nor evidence filling in the evidentiary gap 
with regard to the psychiatric disorder treated and diagnosed 
since 1997 is shown in this case.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  The regulations regarding service 
connection do not require that a veteran establish service 
connection through medical records alone, see Triplette v. 
Principi, 4 Vet. App. 45, 49 (1993), but in this case, the 
Board has carefully examined the entire evidentiary record 
and does not find any credible, objective evidence to support 
the appellant's contentions that she developed a chronic 
psychiatric disorder in service or a psychosis within a year 
thereafter.  Although the record reflects the appellant 
giving a six or seven year history of depression when she was 
treated in 1997, this account, was based on a history she 
provided, which as noted above, has not been verified by 
documented treatment notwithstanding development efforts for 
same.  The Board is not obligated to accept a veteran's 
recitation of medical history in a situation as presented 
herein.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  For 
these reasons, the Board finds that a preponderance of the 
evidence is against this claim.

The appellant's contentions have been carefully and 
compassionately considered, particularly, in light of the 
misplaced claims file and resulting incomplete record on 
appeal, but without competent clinical or historical 
corroboration, her contentions are considered to be of 
insufficient probative value to serve as a basis for a grant 
of service connection for the issue on appeal.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As a preponderance of 
available evidence weighs heavily against a grant of the 
benefits sought, the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2000).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

